1    Alan J. Reinach, Esq. , SBN 196899
     CHURCH STATE COUNCIL
2    2686 Townsgate Road
     Westlake Village, CA 91361
3    Phone: 805-413-7398
     Email: ajreinach@churchstate.org
4
     Attorneys for Plaintiff, Ronald Hittle
5

6                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
7

8
     RONALD HITTLE,                                       Case No. 2-12-CV-00766-TLN-KJN
9
               Plaintiff,                                 ORDER
     vs.
10
     THE CITY OF STOCKTON, ROBERT
11
     DEIS, LAURIE MONTES, and DOES 1-
     100, inclusive,
12
               Defendants.
13

14             The Pretrial Scheduling Order issued on September 12, 2018 (Dkt 59) is hereby amended
15   with respect to the following dates below. In all other respects, the Order remains in full force
16   and effect.
17         •   Discovery cut off: December 3, 2019
18         •   Disclosure of Expert Witnesses: February 3, 2020
19         •   Designation of Supplemental Experts: 20 days later
20         •   Supplemental Disclosures: at least 30 days prior to dispositive motion hearing date;
21         •   Dispositive Motion Hearing Date: no later than June 11, 2020
22         •   Joint Notice of Trial Readiness: Within 30 days of receipt of ruling on dispositive
23             motion, or 120 days after close of discovery if not intent to file dispositive motions.
24             IT IS SO ORDERED:
25             Dated: February 11, 2019
26

27

28                                        Troy L. Nunley
     ORDER                                United States District Judge
29

30
